Citation Nr: 1046804	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-28 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for colon cancer, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for a right hand disability 
(claimed as uncontrolled tremors), to include as due to herbicide 
exposure.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a skin condition, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, that denied the Veteran's claims for service connection 
for colon cancer, a skin condition, uncontrolled tremors of the 
right hand, and PTSD.  In April 2010, these claims were remanded 
by the Board for further development.

In a March 2007 informal hearing brief, the Veteran appears to 
have raised a new claim of entitlement to the reinstatement of 
nonservice-connected pension benefits.  As that claim has not 
been developed for appellate review, the Board refers it to the 
RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

The issue of entitlement to waiver of recovery of an overpayment 
of VA pension benefits is addressed in a separate decision. 


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.
VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

Initially, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Upon 
receipt of a complete or substantially complete application, VA 
must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  That 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notice must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of the appeal, effective July 12, 2010, VA 
amended 38 C.F.R. § 3.304 governing service connection for PTSD 
by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressors.  
Since the regulations regarding service connection for PTSD have 
changed, the Veteran should be informed of the new regulations 
and they should be considered in adjudicating his claim.

Next, it appears to the Board that additional treatment records 
may be outstanding.  A review of the claims file reflects that 
the most recent VA medical records from the VA medical facilities 
in Paragould, Arkansas; Memphis, Tennessee; and Poplar Bluff, 
Missouri, are dated in April 2009, March 2006, and February 2006.  
To aid in adjudication, any subsequent VA medical records from 
the VA facilities in Paragould, Memphis, and Poplar Bluff should 
be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the record shows that the Veteran is receiving 
benefits from the Social Security Administration (SSA).  Since 
the SSA decision and the records upon which that grant of 
benefits was based are not included in the claims folder and may 
be relevant to the claims on appeal, those records should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Finally, the 
Veteran received treatment at the Baxter Regional Medical Center 
Acute Rehabilitation Unit.  Those treatment records should also 
be obtained.

With respect to the Veteran's claims for service connection for 
colon cancer, tremors of the right hand, and a skin condition, 
the service medical records are void of findings, complaints, 
symptoms or diagnoses related to colon cancer, a right hand 
disability, or a skin condition.  VA medical records show 
treatment for and a diagnosis of cecal adecarcinoma.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Although the Veteran is competent to report the onset of 
colon and right hand disabilities, and a skin condition during 
his service, he is not competent to diagnose or to relate any 
current colon cancer, right hand disability, or skin condition to 
his service, including herbicide exposure.  Accordingly, the 
Board finds that VA examinations are necessary in order to fairly 
decide his claims.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran contends that he has PTSD that is related to his 
service.  The Veteran identified his stressors as seeing dead 
bodies onboard the USS Intrepid and an incident during which a 
dolly came through a compartment and containers fell off while he 
was eating, opened, and caused him to feel ill.  The service 
medical records include an August 1962 enlistment report of 
medical history that shows complaints of depression, nervous 
trouble, and frequent trouble sleeping.  However, post-service 
medical records are void of any diagnosed psychiatric disorders.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Although the Veteran is competent to report the onset of 
psychiatric symptomatology during service, and the continuity of 
symptoms after service, he is not competent to diagnose or to 
relate any current psychiatric disorder to his active service.  
Accordingly, the Board finds that a VA examination is necessary 
in order to fairly decide his claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  This remand will allow service connection 
for all current psychiatric disorders to be considered.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).

In April 2010, the Board remanded the Veteran's claims to the RO 
to request additional VA and private medical records, and SSA 
records.  The RO was also asked to schedule VA examinations with 
respect to the Veteran's claims.  However, it does not appear 
that the RO has requested or obtained the requested medical and 
SSA records or scheduled the requested VA examinations.  A remand 
by the Board confers on the Veteran, as a matter of law, the 
right to compliance with the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board finds that another 
remand is necessary to comply with the April 2010 remand 
instructions.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.

1.  Send the Veteran a corrective notice that 
includes information on how to substantiate 
all the elements of the claim for service 
connection for PTSD pursuant to 38 C.F.R. 
§ 3.304(f)(3) (effective July 12, 2010).

2.  Obtain the Veteran's VA medical records 
from the VA facility in Paragould, Arkansas, 
dated since April 2009; Memphis, Tennessee, 
dated since March 2006; and Poplar Bluff, 
Missouri, dated since February 2006.

3.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits and the medical 
records relied upon concerning that claim.

4.  After obtaining the necessary 
authorization, obtain the Veteran's private 
treatment records from the Baxter Regional 
Medical Center Acute Rehabilitation Unit and 
any additional private treatment records 
identified by the Veteran.  All attempts to 
secure the records must be documented in the 
claims folder.

5.  Schedule a VA examination to determine 
the nature and etiology of any current colon 
cancer.  The claims folder should be reviewed 
by the examiner and that review should be 
indicated in the examination report.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner should 
provide the following:

(a)  Diagnose any current colon 
disability, including colon cancer.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
colon disability, including colon cancer, 
was incurred in or is due to or the result 
of the Veteran's service?  The examiner 
must consider the Veteran's statements 
regarding the incurrence of colon cancer, 
in addition to his statements regarding 
the continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

6.  Schedule a VA examination to determine 
the nature and etiology of any current right 
hand disability, including tremors.  The 
claims folder should be reviewed by the 
examiner and that review should be indicated 
in the examination report.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide the 
following:

(a)  Diagnose any current right hand 
disability, including uncontrolled 
tremors.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
right hand disability, including 
uncontrolled tremors, was incurred in or 
is due to or the result of the Veteran's 
service?  The examiner must consider the 
Veteran's statements regarding the 
incurrence of a right hand disability, in 
addition to his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

7.  Schedule a VA examination to determine 
the nature and etiology of any current 
acquired psychiatric disorder, including 
PTSD.  The claims folder should be reviewed 
by the examiner and that review should be 
indicated in the examination report.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner should 
provide the following:

(a)  Diagnose all current psychiatric 
disorders, including PTSD, and provide a 
full multiaxial diagnosis pursuant to DSM-
IV.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder, 
including PTSD, pre-existed the Veteran's 
service?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) that 
any preexisting psychiatric disorder 
underwent a permanent increase in severity 
during or as a result of his service?  The 
examiner should state whether any 
permanent increase in the underlying 
pathology was due to normal progression of 
the disorder.

(d)  For each psychiatric disorder 
diagnosed, to specifically include PTSD, 
the examiner should opine as to whether it 
is at least as likely as not (50 percent 
or more probability) that each psychiatric 
disorder was incurred in or is due to or 
the result of the Veteran's service, was 
present during his service, or is related 
to complaints of depression, nervous 
trouble, and frequent trouble sleeping on 
enlistment examination in August 1992.  
The examiner must consider the Veteran's 
statements regarding the incurrence of a 
psychiatric disorder, and his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(e)  If a diagnosis of PTSD is warranted, 
state whether that diagnosis is related to 
the Veteran's fear of hostile military or 
terrorist activity.  Fear of hostile 
military or terrorist activity means that a 
Veteran experienced, witnessed, or was 
confronted with an event or circumstance 
that involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

8.  Schedule a VA examination to determine 
the nature and etiology of any current skin 
condition.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose any current skin condition.

(b)  Is it at least as likely as not (50 
percent or more probability) that any skin 
condition was incurred in or is due to or 
the result of the Veteran's service?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of a 
skin condition, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

9.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

